DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-14 the control arms are “replaced” by alternative structure. This is unclear. Amending the claims to only recite limitations of the structure, i.e. not claiming front and rear upper control arms in claim 14, would overcome this rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2012201342 A) in view of Yusuke (US 20150151778 A1) and further in view of Mashiko et a. (US 20200122565 A1, herein after referred to as Mashiko) or alternatively further in view of Mizutani et al. (US 20070068715 A1, herein after referred to as Mizutani).
Regarding claims 1 & 14 Hiroshi teaches a suspension and drive mechanism for a steerable wheel of a vehicle, comprising: a wheel support assembly adapted for supporting said wheel (FIG. 2: 1) having a rolling axis (FIG. 1: horizontal and passing through the center of the wheel and the axle) and a wheel 5width defined by inner and outer wheel edges (FIG. 1: depicted); front and rear upper control arms coupled between a chassis structure of said vehicle and said wheel support assembly (FIG. 1 & 2: 21 & 22); front and rear lower control arms in use coupled between said vehicle chassis structure and said wheel support assembly (FIG. 1 & 2: 31 & 32); said front and rear upper control arms and said front and rear lower control arms being coupled to said chassis structure and to said wheel support assembly by way of respective ball joints (FIG. 1: 8; paragraph 14); said front and rear upper control arms being coupled to said wheel support assembly above said rolling axis and inboard of said wheel inner edge (FIG. 4 & 5: depicted); 15said front and rear lower control arms being coupled to said wheel support assembly below said rolling axis and inboard of said wheel inner edge (FIG. 4 & 5: depicted); wherein said front and rear upper control arms and said front and rear lower control arms are angled so as to establish a virtual steering pivot axis for said wheel support assembly (FIG. 4 & 5: kingpin axis formed passing through U, L, & K; paragraph 16), said virtual steering pivot axis extending transverse of said rolling axis and located within the width 20of said wheel (FIG. 4 & 5: depicted). However 10a steering arm coupled between a steering control assembly and said wheel support assembly, and wherein said virtual steering pivot axis location varies according to a steering angle of said wheel support assembly as controlled by said steering arm; and an electric drive unit arranged within said steerable wheel for driving thereof, and at least one of the virtual pivots that lie on said virtual steering pivot axis lies within the volume occupied by electric drive unit during at least one point in the steering travel of said wheel; and wherein said front and rear upper control arms are replaced by a suspension strut rigidly attached to said wheel support assembly is not taught. 
Yusuke teaches a steering arm (FIG. 1: 15) coupled between a steering control assembly (FIG. 1: 14) and said wheel support assembly (FIG. 2: 33). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the steering arm of Yusuke to allow the drive mechanism of Hiroshi to steer. Additionally Yusuke teaches a strut (FIG. 4: 41) rigidly attached to a wheel support assembly (paragraph 72). It would have been obvious to a person having ordinary skill in the art to have further included the strut of Yusuke to the drive mechanism of Hiroshi to absorb vibrations and provide a smoother ride experience. 
Masahiko and Mizutani both teach an electric drive unit (Masahiko, FIG. 2: 12; paragraph 18; Mizutani, FIG. 1: IWM) arranged within said steerable wheel for driving thereof (Masahiko, FIG. 1A & 2: depicted; Mizutani, FIG. 1: depicted within 250; paragraph 76). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the electric drive unit of Masahiko or Mizutani as a compact method of driving the wheels of Hiroshi as modified above. In the resulting combination at least one of the virtual pivots that lie on said virtual steering pivot axis lies within the volume occupied by electric drive unit during at least one point in the steering travel of said wheel.
Regarding the limitation “wherein said virtual steering pivot axis location varies according to a steering angle of said wheel support assembly as controlled by said steering arm” it should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 2-4 Hiroshi as modified above teaches that said control arms are arranged such that said virtual steering pivot axis, and at the end of the steering rotation of said wheel said virtual pivots are substantially vertically above the center of the contact patch of said wheel (FIG. 4: depicted; paragraph 16). Hiroshi as modified above does not explicitly teach that said control arms are arranged to minimize the envelope within which said wheel requires to steer. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have minimized the envelope within which the wheel requires to steer in order to achieve superior turning performance, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. 
Regarding claims 5-8 it should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims. In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2012201342 A) in view of Yusuke (US 20150151778 A1) and further in view of Mashiko et a. (US 20200122565 A1, herein after referred to as Mashiko), or alternatively further in view of Mizutani et al. (US 20070068715 A1, herein after referred to as Mizutani), and Brok (US 10518808 B2).
Regarding claims 12 & 13 Hiroshi teaches a suspension and drive mechanism for a steerable wheel of a vehicle, comprising: a wheel support assembly adapted for supporting said wheel (FIG. 2: 1) having a rolling axis (FIG. 1: horizontal and passing through the center of the wheel and the axle) and a wheel 5width defined by inner and outer wheel edges (FIG. 1: depicted); front and rear upper control arms coupled between a chassis structure of said vehicle and said wheel support assembly (FIG. 1 & 2: 21 & 22); front and rear lower control arms in use coupled between said vehicle chassis structure and said wheel support assembly (FIG. 1 & 2: 31 & 32); said front and rear upper control arms and said front and rear lower control arms being coupled to said chassis structure and to said wheel support assembly by way of respective ball joints (FIG. 1: 8; paragraph 14); said front and rear upper control arms being coupled to said wheel support assembly above said rolling axis and inboard of said wheel inner edge (FIG. 4 & 5: depicted); 15said front and rear lower control arms being coupled to said wheel support assembly below said rolling axis and inboard of said wheel inner edge (FIG. 4 & 5: depicted); wherein said front and rear upper control arms and said front and rear lower control arms are angled so as to establish a virtual steering pivot axis for said wheel support assembly (FIG. 4 & 5: kingpin axis formed passing through U, L, & K; paragraph 16), said virtual steering pivot axis extending transverse of said rolling axis and located within the width 20of said wheel (FIG. 4 & 5: depicted). However 10a steering arm coupled between a steering control assembly and said wheel support assembly, and wherein said virtual steering pivot axis location varies according to a steering angle of said wheel support assembly as controlled by said steering arm; and an electric drive unit arranged within said steerable wheel for driving thereof, and at least one of the virtual pivots that lie on said virtual steering pivot axis lies within the volume occupied by electric drive unit during at least one point in the steering travel of said wheel; and wherein said front and rear upper control arms are replaced by a suspension strut rigidly attached to said wheel support assembly is not taught nor is that the front and rear upper and lower control arms are replaced with wishbone suspension arms. 
Yusuke teaches a steering arm (FIG. 1: 15) coupled between a steering control assembly (FIG. 1: 14) and said wheel support assembly (FIG. 2: 33). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the steering arm of Yusuke to allow the drive mechanism of Hiroshi to steer. Additionally Yusuke teaches a strut (FIG. 4: 41) rigidly attached to a wheel support assembly (paragraph 72). It would have been obvious to a person having ordinary skill in the art to have further included the strut of Yusuke to the drive mechanism of Hiroshi to absorb vibrations and provide a smoother ride experience. 
Masahiko and Mizutani both teach an electric drive unit (Masahiko, FIG. 2: 12; paragraph 18; Mizutani, FIG. 1: IWM) arranged within said steerable wheel for driving thereof (Masahiko, FIG. 1A & 2: depicted; Mizutani, FIG. 1: depicted within 250; paragraph 76). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the electric drive unit of Masahiko or Mizutani as a compact method of driving the wheels of Hiroshi as modified above. In the resulting combination at least one of the virtual pivots that lie on said virtual steering pivot axis lies within the volume occupied by electric drive unit during at least one point in the steering travel of said wheel.
Regarding the limitation “wherein said virtual steering pivot axis location varies according to a steering angle of said wheel support assembly as controlled by said steering arm” it should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Brok does teach the use of wishbone suspension arms and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the wishbone suspension arms of Brok with the suspension and drive mechanism of Mashiko as modified above as such arrangements are conventional in the art and simplify assembly and reduce part count. 
Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 112 filed 08/15/2022 have been fully considered and are persuasive; all 35 U.S.C. rejections noted in the non-final rejection dated 03/15/2022 have been resolved. 
Applicant's arguments regarding 35 U.S.C. 103 filed 08/15/2022 have been fully considered but they are not persuasive. The electric drive unit of Masahiko does not have any structure which prevents it from being used in a steered wheel as taught by Hiroshi & Yusuke. Furthermore, it should be appreciated that steerable wheels with in wheel motors are commonly known in the art, see US-7703780-B2, US-20070068715-A1, WO-2016170807-A1, & WO-2015008574-A1 and the additional rejection above. 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehicle suspensions and drive mechanisms of interest. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

	
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616